In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Durante, J.), dated December 17, 2002, which granted the defendant’s motion to vacate a decision of the same court dated January 25, 2002.
Ordered that the appeal is dismissed, with costs.
No appeal lies from an order granting a motion to vacate a decision (see Chapin v Chapin, 295 AD2d 389 [2002]; Dorizas v Island Insulation Corp., 254 AD2d 246 [1998]; Matter of Colonial Penn Ins. Co. v Culley, 144 AD2d 363 [1988]). Florio, J.P., S. Miller, Friedmann, Adams and Rivera, JJ., concur.